REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a semiconductor switch device comprising very specific structural limitations such as at least one control circuit comprising a current sink capacitively coupled to the collector via a regulating capacitor configured to divert, up to an adjustable maximum current, a partial current of a total current flowing via the regulating capacitor during a switching process, wherein the adjustable maximum current is adjustable via an adjustable current source, and a current amplifier having an input side connected to an end of the current sink that is capacitively coupled to the regulating capacitor and to a positive or a negative supply voltage, and an output side connected to the control electrode of the power semiconductor, with the current amplifier configured to amplify by a predetermined amplification factor the partial current flowing via the regulating capacitor and not being diverted by the current sink during the switching process and to apply the amplified partial current to the control electrode so as to counteract a change in a voltage across the collector-emitter path or across the drain source path during the switching process, and the semiconductor switch device further comprising an additional circuit connected to the control electrode and configured to provide a smooth switch-on transition of a collector voltage or a drain voltage, or both, when switching over the collector-emitter path or drain-source path from a blocked state to a conductive state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 30, 2022